UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8315


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROSALYN NEAL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:05-cr-01149-CMC-1; 0:07-cv-70116-CMC)


Submitted:    April 23, 2009                   Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosalyn Neal, Appellant Pro Se.     James Chris Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosalyn     Neal    seeks      to   appeal       the    district       court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent   “a   substantial         showing       of       the    denial    of    a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner     satisfies      this         standard       by     demonstrating            that

reasonable    jurists     would      find       that    any    assessment          of    the

constitutional     claims      by   the    district      court       is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Neal has not

made the requisite showing.              Accordingly, we deny a certificate

of appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                           2